ON REHEARING.
After a careful consideration of the briefs of counsel for the appellant, and the examination of the authorities cited, I find no cause to change the opinion above quoted; and the same is hereby adopted, and the decree complained of is affirmed.
Note by
Brannon, President:
In McClaugherty v. Croft, 43 W. Va. 270 (27 S. E. 246), we held that parties privy in estate with the debtor, as heirs, alienees, or mortgagees, owning or entitled to charge the very land, might plead the statute of limitations against other creditors.'to defend their estates. I refer to former cases, leaving open the question involved in this case, whether one having a mere general lien, not being a specific lien on the land, could üo so. And I put it as a quaere in the Croft Case. Our cases settle that creditors of a dead man, or of an insolvent partnership, may plead against other creditors the statute, there being a fund belonging to all. But unless we are ready to abolish the old rule, that limitation is a plea made only for the debtor, which he may waive, I do not see how we can hold otherwise than as J udgjc English holds in this case. The statute pleads the bar in favor of a dead man’s estate, and therefore creditors may do so, but no statute compels a living debtor to plead it. I make this note to call attention to the Croft Case and Conrad v. Buck, 21 W. Va 396, in addition to Lee v. Feemster, cited by Judge English.

A firmed.